Exhibit 10.2

FIRST SUPPLEMENT

TO THE

MASTER CREDIT AGREEMENT

(Revolving Term Facility)

THIS FIRST SUPPLEMENT TO THE MASTER CREDIT AGREEMENT (“First Supplement”) is
made and entered into as of December 29, 2015, by and between ABE SOUTH DAKOTA,
LLC a Delaware limited liability company (“Borrower”), and AGCOUNTRY FARM CREDIT
SERVICES, PCA (“Revolving Term Lender”) in its capacity as Revolving Term Lender
hereunder. This First Supplement supplements the MASTER CREDIT AGREEMENT between
Revolving Term Lender and Borrower dated as of even date herewith (as the same
may be amended, restated, or otherwise modified (other than by Supplements
entered into pursuant to Section 1.02 thereof) from time to time, the “Master
Agreement”).

RECITALS:

Borrower has requested that Revolving Term Lender provide a commitment under
Borrower’s revolving credit facility of $10 million. Revolving Term Lender is
willing to provide a revolving commitment, subject to the terms and conditions
hereof.

AGREEMENT:

1. Definitions. Capitalized terms used and not otherwise defined in this First
Supplement have the meanings attributed to them below or in the Master
Agreement. Definitions in this First Supplement control over inconsistent
definitions in the Master Agreement, but only to the extent the defined terms
apply to Loans under this First Supplement. Definitions set forth in the Master
Agreement control for all other purposes. As used in this First Supplement, the
following terms have the following meanings:

“Closing Date” means December 29, 2015, for purposes of this First Supplement.

“LIBOR” means the one month London interbank rate reported on the tenth day of
the month by the Wall Street Journal from time to time in its daily listing of
money rates, defined therein as “the average of interbank offered rates for
dollar deposits in the London market based on quotations at five major banks.”
If a one month LIBOR rate is not reported on the tenth day of such month in the
Wall Street Journal but is reported in a comparable publication, the LIBOR rate
reported in such comparable publication shall apply, and if a one month LIBOR
rate is not reported on the tenth day of such month in a comparable publication,
the one month LIBOR rate reported in the Wall Street Journal on the first
Business Day preceding the tenth day of such month will be used. If the
foregoing index is no longer available, Revolving Term Lender will select a new
index which is based on materially similar information.

“Margin” initially means three and one-half percentage points (3.50%) (350 basis
points) and will be effective until such time as the aggregate principal balance
of all Loans and unfunded Commitment amounts under the Credit Agreement is
(a) $20,000,000 or less, at which time the Margin will be reduced to three and
one-quarter percentage points (3.25%), or (b) $15,000,000 or less, at which time
the Margin will be further reduced to three percentage points (3.00%). Each
reduction in the Margin will become effective upon Borrower’s delivery to Agent



--------------------------------------------------------------------------------

of annual audited financial statements along with a written certification that
the aggregate principal balance of the Loans and unfunded Commitments required
for such reduction has been achieved.

“Revolving Commitment Amount” means $10,000,000.

“Revolving Credit Availability Period” means the period from the Closing Date
until the Revolving Term Facility Maturity Date.

“Revolving Loan” means a Loan made under the Revolving Term Facility.

“Revolving Term Facility” means the revolving term facility established pursuant
to this First Supplement.

“Revolving Term Facility Maturity Date” means the earlier of (a) January 1, 2021
and (b) the date on which the Obligations have been declared or have
automatically become due and payable, whether by acceleration or otherwise.

“Revolving Term Note” means the Revolving Credit Note made by Borrower payable
to the order of Revolving Term Lender, dated the date hereof, in the initial
aggregate principal amount of $10,000,000.

2. Effect of First Supplement. This First Supplement supplements the Master
Agreement, and along with the Master Agreement sets forth the terms and
conditions applicable to the Revolving Term Facility.

3. Conditions Precedent. Revolving Term Lender will have no obligation under
this First Supplement until each of the following conditions precedent is
satisfied or waived in accordance with Section 8.02 of the Master Agreement:

 

  (a) Revolving Term Lender has received all fees and other amounts due and
payable on or prior to the date hereof, including the fees and amounts for
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by Borrower pursuant to any Loan Document or any other agreement with
AgCountry;

 

  (b) Revolving Term Lender has received Borrower’s counterpart of this First
Supplement and the Revolving Term Note duly executed and delivered by Borrower;

 

  (c) Revolving Term Lender has received Borrower’s counterparts of the Master
Agreement and all Loan Documents contemplated thereby, in each case duly
executed and delivered by Borrower, as well as all other duly executed and
delivered instruments, agreements, opinion letters, and documents as Revolving
Term Lender may require;

 

2



--------------------------------------------------------------------------------

  (d) the representations and warranties set forth in the Master Agreement and
each other Loan Document are true and correct in all material respects as of the
date hereof;

 

  (e) all conditions precedent in the Master Agreement and each other Loan
Document have been satisfied or waived in accordance with Section 8.02 of the
Master Agreement; and

 

  (f) no Default or Event of Default has occurred and is continuing.

4. Establishment of Revolving Term Facility. Revolving Term Lender hereby
establishes in favor of Borrower a revolving credit facility in the amount of
the Revolving Commitment Amount. Subject to the terms, conditions, and
limitations herein, Borrower may borrow, prepay and re-borrow Revolving Loans
from time to time in amounts up to the Revolving Commitment Amount in effect
from time to time, less the principal amount of the sum of Revolving Loans then
outstanding. The aggregate outstanding principal amount of the sum of Revolving
Loans may not exceed the Revolving Commitment Amount at any time. Borrower may
not borrow or reborrow during the continuance of a Default or Event of Default.
To request a Revolving Loan (a “Revolving Draw Request”), a Responsible Officer
will notify Revolving Term Lender of such request by electronic mail, online
banking transaction, telephone or other method permitted by Revolving Term
Lender, prior to 11:00 a.m. (Fargo, North Dakota Time) one Business Day prior to
the requested date of each Advance under the Revolving Term Facility. Each
Revolving Draw Request will be irrevocable and will specify: (a) the aggregate
principal amount to be borrowed and (b) the requested funding date (which must
be a Business Day).

5. Conditions to Each Advance. The obligation of Revolving Term Lender to make a
Revolving Loan is subject to the satisfaction of the following conditions
precedent, unless waived by Revolving Term Lender or Agent in accordance with
Section 9.02 of the Master Agreement:

 

  (a) Revolving Term Lender has received a timely Revolving Draw Request;

 

  (b) at the time of and immediately after giving effect to such Revolving Loan,
no Default or Event of Default exists;

 

  (c) all representations and warranties of Borrower set forth in the Loan
Documents are true and correct in all material respects on and as of the date of
such Revolving Loan before and after giving effect thereto, except to the extent
such representations and warranties relate solely to an earlier period; and

 

  (d) since the date of the most recent audited financial statements of Borrower
delivered to Revolving Term Lender, there has been no change which has had or
could reasonably be expected to result in a Material Adverse Effect.

6. Repayment. All principal and accrued and unpaid interest outstanding on the
Revolving Loan is due and payable on the Revolving Term Facility Maturity Date.

 

3



--------------------------------------------------------------------------------

7. Interest. Interest on the unpaid principal amount of Revolving Loans will
accrue at an annualized variable interest rate equal to LIBOR in effect from
time to time plus the Margin. Interest will be due and payable quarterly in
arrears on the first day of the first calendar quarter following the Closing
Date and on the first day of each calendar quarter thereafter.

8. Commitment Fees. Borrower will pay Revolving Term Lender, on the first day of
each calendar quarter in arrears, an unused commitment fee equal to 50 basis
points (0.50%) per annum of the daily average un-drawn amount of the Revolving
Commitment Amount during the applicable calendar quarter throughout the
Revolving Credit Availability Period.

9. Reaffirmation of Representations and Warranties. Borrower’s request for a
Revolving Loan will be deemed Borrower’s reaffirmation of its representations
and warranties under the Loan Documents, except to the extent such
representations and warranties relate solely to an earlier period.

10. Counterparts. This document may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same document. A facsimile or electronic copy of a
signature page shall be as binding as an original signature.

SIGNATURE PAGE FOLLOWS

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Supplement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

BORROWER: ABE SOUTH DAKOTA, LLC By:  

/s/ Richard R. Peterson

Name:   Richard R. Peterson Title:   President and Chief Executive Officer

 

REVOLVING TERM LENDER: AGCOUNTRY FARM CREDIT SERVICES, PCA By:  

/s/ Randolph L. Aberle

Name:   Randolph L. Aberle Title:   Senior Vice President

SIGNATURE PAGE TO THE

FIRST SUPPLEMENT TO THE MASTER CREDIT AGREEMENT